83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES, Appellant,v.Thomas Raymond HENSON, Appellee.
No. 95-2696.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 12, 1995.Filed:  April 25, 1996.

Before MAGILL, GOODWIN*, and MURPHY, Circuit Judges.
PER CURIAM.


1
Thomas Raymond Henson appeals his conviction and sentence for illegal firearm violations of 18 U.S.C. §§ 922(a)(6) and 924(a)(1)(B);  922(g)(1) and 924(a)(2).   His principal defense was a motion to suppress the firearm found in a search of his house.   He contended that his consent to search his house was coerced, and he attempted to withdraw it.   The trial court1 made careful and complete findings of fact, which we have carefully reviewed, and find them to be free from error.   The court correctly applied the applicable legal principles, to the motion to suppress evidence, to the trial, and to the objections to the sentence imposed under the relevant guidelines.   Accordingly, the judgment is affirmed pursuant to Eighth Circuit Rule 47(B).

AFFIRMED


*
 The HONORABLE ALFRED T. GOODWIN, United States Senior Circuit Judge for the Ninth Circuit, sitting by designation


1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri